Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 21

Dated as of October 23, 2020

to

RECEIVABLES PURCHASE AGREEMENT

Dated as of November 30, 2001

This AMENDMENT NO. 21 (this “Amendment”) dated as of October 23, 2020 is entered
into among ENERGY SERVICES FUNDING CORPORATION, a Delaware corporation, as the
seller (the “Seller”), UGI ENERGY SERVICES, LLC (as successor to UGI Energy
Services, Inc.), a Pennsylvania limited liability company (“UGI”), as initial
servicer (in such capacity, together with its successors and permitted assigns
in such capacity, the “Servicer”), and PNC BANK, NATIONAL ASSOCIATION, a
national banking association (“PNC”), as issuer (together with its successors
and permitted assigns, the “Issuer”) and as administrator (in such capacity,
together with its successors and assigns in such capacity, the “Administrator”).

RECITALS

WHEREAS, the parties hereto have entered into that certain Receivables Purchase
Agreement, dated as of November 30, 2001 (as amended, supplemented or otherwise
modified from time to time, the “Agreement”);

WHEREAS, the parties hereto wish to amend the Agreement as set forth herein; and

WHEREAS, concurrently herewith, the Seller, Servicer and PNC are entering into a
Fifteenth Amended and Restated Fee Letter (the “Fee Letter”).

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein and in the Agreement, the parties hereto agree as follows:

SECTION 1.    Definitions. All capitalized terms used but not otherwise defined
herein are used herein as defined in the Agreement.

SECTION 2.    Amendments to the Agreement. The Agreement is hereby amended as
follows:

(a)                     Section 1.10 of the Agreement is hereby replaced in its
entirety with the following:

Section 1.10    Successor LMIR.

(a)    Notwithstanding anything to the contrary herein or in any other
Transaction Document, if the Administrator determines that a Benchmark
Transition Event or an Early Opt-in Event has occurred with respect to LMIR, the
Administrator and the Seller may amend this Agreement to replace LMIR with a
Benchmark Replacement. Until the Benchmark Replacement with respect to LMIR is
effective, each advance, conversion and renewal of any



--------------------------------------------------------------------------------

Portion of Capital accruing Discount by reference to LMIR will continue to bear
interest with reference to LMIR; provided, however, that during a Benchmark
Unavailability Period (i) any pending selection of, conversion to or renewal of
any Portion of Capital accruing Discount by reference to LMIR that has not yet
gone into effect shall be deemed to be a selection of, conversion to or renewal
of the Base Rate with respect to such Portion of Capital, and such Portion of
Capital accruing Discount by reference to the Base Rate (rather than by
reference to LMIR), (ii) all outstanding Capital accruing Discount by reference
to LMIR shall automatically be converted to accrue discount by reference to the
Base Rate at the expiration of the existing Settlement Period (or sooner, if
Administrator cannot continue to lawfully maintain such affected Portion of
Capital accruing Discount by reference to LMIR) and (iii) the component of the
Base Rate based upon LMIR will not be used in any determination of the Base
Rate.

(b)    In connection with the implementation of a Benchmark Replacement, the
Administrator will have the right to make Benchmark Replacement Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Transaction Document, any amendments implementing such Benchmark
Replacement Conforming Changes will become effective without any further action
or consent of any other party to this Agreement.

(c)    The Administrator will promptly notify the Seller and the Issuer of
(i) the implementation of any Benchmark Replacement, (ii) the effectiveness of
any Benchmark Replacement Conforming Changes and (iii) the commencement of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the Administrator or the Issuer pursuant to this Section 1.10
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 1.10.

(d)    This Section 1.10 of the Agreement provides a mechanism for determining
an alternative rate of interest in the event that the London interbank offered
rate is no longer available or in certain other circumstances. The Administrator
does not warrant or accept any responsibility for and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
LMIR or with respect to any alternative or successor rate thereto, or
replacement rate therefor.

 

2



--------------------------------------------------------------------------------

(e)    As used in this Section 1.10:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrator and the Seller giving due consideration
to (i) any selection or recommendation of a replacement rate or the mechanism
for determining such a rate by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to LMIR for U.S. dollar-denominated credit facilities and
(b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than the Benchmark Replacement Floor,
the Benchmark Replacement will be deemed to be the Benchmark Replacement Floor
for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LMIR with an alternate benchmark rate for each applicable Settlement Period, the
spread adjustment, or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero) that has been
selected by the Administrator and the Seller (a) giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of LMIR
with the applicable Benchmark Replacement (excluding such spread adjustment) by
the Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for such replacement of LMIR for U.S.
dollar-denominated credit facilities at such time and (b) which may also reflect
adjustments to account for (i) the effects of the transition from LMIR to the
Benchmark Replacement and (ii) yield- or risk-based differences between LMIR and
the Benchmark Replacement.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Settlement Period,”
timing and frequency of determining rates and making payments of Discount and
other administrative matters) that the Administrator decides may

 

3



--------------------------------------------------------------------------------

be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrator in a
manner substantially consistent with market practice (or, if the Administrator
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrator determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as the Administrator decides is reasonably
necessary in connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LMIR:

(A)    in the case of clause (A) or (B) of the definition of “Benchmark
Transition Event,” the later of (x) the date of the public statement or
publication of information referenced therein and (y) the date on which the
administrator of the London Interbank Offered Rate for interbank depositors in
Dollars (“USD LIBOR”) permanently or indefinitely ceases to provide USD LIBOR;
or

(B)    in the case of clause (C) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

“Benchmark Replacement Floor” means the minimum rate, if any, specified for the
LMIR or, if no minimum rate is specified, zero.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LMIR:

(A)    a public statement or publication of information by or on behalf of the
administrator of USD LIBOR announcing that such administrator has ceased or will
cease to provide USD LIBOR, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide USD LIBOR;

(B)    a public statement or publication of information by a Governmental
Authority having jurisdiction over the Administrator, the regulatory supervisor
for the administrator of USD LIBOR, the U.S. Federal Reserve System, an
insolvency official with

 

4



--------------------------------------------------------------------------------

jurisdiction over the administrator for USD LIBOR, a resolution authority with
jurisdiction over the administrator for USD LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for USD LIBOR,
which states that the administrator of USD LIBOR has ceased or will cease to
provide USD LIBOR permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide USD LIBOR; or

(C)    a public statement or publication of information by the regulatory
supervisor for the administrator of USD LIBOR or a Governmental Authority having
jurisdiction over the Administrator announcing that USD LIBOR is no longer
representative.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LMIR and solely
to the extent that LMIR (as the case may be) has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LMIR (as the case may be) for all purposes hereunder in accordance with
this Section 1.10 and (y) ending at the time that a Benchmark Replacement has
replaced LMIR (as the case may be) for all purposes hereunder pursuant to the
Section 1.10.

“Early Opt-in Event” means a determination by the Administrator that U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in this Section 1.10, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace US LIBOR.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

(b)                     Clause (d) of the definition of “Concentration
Percentage” set forth in Exhibit I to the Agreement is hereby amended by
replacing “4.00%” with “5.00%” where it appears therein.

(c)                     Clause (ii) of the definition of “Excess Concentration”
set forth in Exhibit I to the Agreement is hereby amended by replacing “35%”
with “40%” where it appears therein.

 

5



--------------------------------------------------------------------------------

(d)                     Clause (a) of the definition of “Facility Termination
Date” set forth in Exhibit I to the Agreement is hereby amended by replacing the
date “October 23, 2020” with the date “October 22, 2021” where it appears
therein.

(e)                     Clause (a) of the definition of “LMIR” set forth in
Exhibit I to the Agreement is hereby amended by replacing “0%” with “0.15%”
where it appears therein.

(f)                     The definition of “Overnight Bank Funding Rate” set
forth in Exhibit I to the Agreement is hereby replaced in its entirety with the
following:

“Overnight Bank Funding Rate” means for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York (“NYFRB”), as set forth on
its public website from time to time, and as published on the next succeeding
Business Day as the overnight bank funding rate by the NYFRB (or by such other
recognized electronic source (such as Bloomberg) selected by the Administrator
for the purpose of displaying such rate); provided, that if such day is not a
Business Day, the Overnight Bank Funding Rate for such day shall be such rate on
the immediately preceding Business Day; provided, further, that if such rate
shall at any time, for any reason, no longer exist, a comparable replacement
rate determined by the Administrator at such time (which determination shall be
conclusive absent manifest error). If the Overnight Bank Funding Rate determined
as above would be less than 0.15%, then such rate shall be deemed to be 0.15%.
The rate of interest charged shall be adjusted as of each Business Day based on
changes in the Overnight Bank Funding Rate without notice to the Seller.

(g)                     The definition of “Purchase Limit” set forth in Exhibit
I to the Agreement is hereby replaced in its entirety with the following:

“Purchase Limit” means (i) at any time on or after October 23, 2020 and prior to
but excluding May 1, 2021, $150,000,000 and (ii) at any time on and after May 1,
2021, $75,000,000, in each case, as such amount may be subsequently reduced
pursuant to Section 1.1(b) of the Agreement; provided, that any such reduction
of the Purchase Limit then in effect pursuant to clauses (i) or (ii) above, as
applicable, shall automatically and permanently reduce the amount of the
Purchase Limit set forth in such other clauses above in the same proportion as
the percentage of the reduction of the Purchase Limit then in effect. References
to the unused portion of the Purchase Limit shall mean, at any time, the
Purchase Limit minus the then outstanding Capital.

 

6



--------------------------------------------------------------------------------

SECTION 3.    Certain Representations, Warranties and Covenants. Each of the
Seller, UGI and the Servicer, as to itself, hereby represents and warrants that:

(a)    the representations and warranties of such Person contained in Exhibit
III to the Agreement (as amended hereby) are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations and warranties were true and correct as of such earlier date);

(b)    the execution and delivery by such Person of this Amendment, and the
performance of its obligations under this Amendment and the Agreement (as
amended hereby) are within its organizational powers and have been duly
authorized by all necessary organizational action on its part, and this
Amendment and the Agreement (as amended hereby) are its valid and legally
binding obligations, enforceable in accordance with its terms, subject to the
effect of bankruptcy, insolvency, reorganization or other similar laws affecting
the enforcement of creditors’ rights generally; and

(c)    no Termination Event or Unmatured Termination Event has occurred, is
continuing, or would occur as a result of this Amendment.

SECTION 4.    Effectiveness. This Amendment shall become effective as of the
date hereof provided that the Administrator shall have received:

(a)    counterparts to this Amendment executed by each of the parties hereto;
and

(b)    counterparts to the Fee Letter executed by each of the parties thereto
and confirmation that the “Renewal Fee” owing thereunder has been paid in full.

SECTION 5.    References to Agreement. Upon the effectiveness of this Amendment,
each reference in the Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to the Agreement
as amended hereby, and each reference to the Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the
Agreement shall mean and be a reference to the Agreement as amended hereby.

SECTION 6.    Effect on the Agreement. Except as specifically amended above, the
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.

SECTION 7.    No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
party under the Agreement or any other document, instrument or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein, except as specifically set forth herein.

SECTION 8.    Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTION
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

SECTION 9.    Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

7



--------------------------------------------------------------------------------

SECTION 10.    Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.

SECTION 11.    Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

SECTION 12.    Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of one or
more provisions of this Amendment in one jurisdiction shall not have the effect
of rendering such provision or provisions unenforceable in any other
jurisdiction.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

ENERGY SERVICES FUNDING CORPORATION By:  

/s/ Megan Mattern

Name:   Megan Mattern Title:   Assistant Treasurer UGI ENERGY SERVICES, LLC By:
 

/s/ Megan Mattern

Name:   Megan Mattern Title:   Vice President and Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Issuer and Administrator By:  

/s/ Eric Bruno

Name:   Eric Bruno Title:   Senior Vice President

 

S-2